DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) in view of Mauck et al (U.S. Pub. 2013/0321535)
Regarding claim 1, a print head module comprising an ink manifold defining a plurality of ink supply channels, the ink manifold having first and second opposite faces (Figures 2, 4-5; Paragraph 0020); 
a plurality of print chips (Figure 5) mounted on the first face, each print chip (16) receiving ink from a respective ink supply channel via a set of ink outlets defined in the first face (Figure 5; Paragraphs 0016-0017)
Choy discloses electrical connections through a substrate (18) (Figures 5-7; Paragraphs 0018-0019).  Choy is silent regarding a first and second PCB 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections to the print head chip/die
Regarding claim 2, Mauck discloses a plurality of first PCBs (Figure 3c; Paragraph 0036; plurality of print head units)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections and data to the print head chip/die
Regarding claim 3, Choy discloses PCBs, each row of print chips being connected to a respective first PCB (Figures 5, 7; Paragraph 0019; electrical connections are made for each of the print chips (16))
Mauck discloses a First PCB (201) and a second PCB (2: electrical interface board) (Figures 2-3; Paragraphs 0035, 0043) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections and data to the print head chip/die
Regarding claim 4, Mauck discloses the first (201) and second (2: electrical interface board) PCBs are each rigid (Figures 2, 3c; Paragraphs 0035, 0043)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections and data to the print head chip/die
Regarding claim 5, Mauck discloses wherein the second PCBs are perpendicular to the first PCBs (Figures 2, 3c)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections and data to the print head chip/die
Regarding claim 7, Choy discloses wherein each pair of neighboring ink supply channels has one of the longitudinal slots (48; Figure 7) positioned there-
Regarding claim 9, Choy discloses wherein the PCB comprises one or more external connectors selected from the group consisting of a power connector and a data connector (Paragraph 0019)
Mauck discloses a First PCB (201) and a second PCB (2: electrical interface board) (Figures 2-3; Paragraphs 0035, 0043) which are connected by electrical connectors (6) within a substrate (Figures 2-3; Paragraphs 0035, 0043).  It would have been obvious to incorporate the first and second PCB being connected together as disclosed by Mauck through the longitudinal slot (48; Figure 7) as disclosed by Choy.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mauck into the device of Choy, for the purpose of providing reliable electrical connections and data to the print head chip/die

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) as modified by Mauck et al (U.S. Pub. 2013/0321535) and further in view of Okubo et al (U.S. Pub. 2017/0291417)
Regarding claim 6, Okubo discloses first (73) and second (71) PCBs which are parallel (Figure 5; Paragraph 0052)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) as modified by Mauck et al (U.S. Pub. 2013/0321535) and further in view of Jackson et al (U.S. Pub. 2017/0313098)
Regarding claim 8, Jackson discloses wherein each ink supply channel has a base defining a plurality of ink outlets and a roof comprising an elongate flexible film (Paragraphs 0027-0030)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Jackson into the device of Choy as modified by Mauck, for the purpose of transferring ink between ink supply assembly and the print head dies 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (U.S. Pub. 2017/0266973) as modified by Mauck et al (U.S. Pub. 2013/0321535) and further in view of Horvath (EP 1182037)
Regarding claim 10, Horvath discloses wherein a plurality of parallel print head segments (Figure 6; one made of two top dies 40, the other made of the two bottom dies 40), each print head segment comprising a plurality of print chips 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Horvath into the device of Choy as modified by Mauck, for the purpose of avoiding printing swath gaps and providing efficient layout of wide array ink jet print head assemblies
Regarding claim 11, Horvath discloses a plurality of fingers extend longitudinally from opposite ends of each print head module (Figure 5); each finger comprises a portion of a respective one of the print head segments; and the fingers neighboring print head modules are interdigitated such that print head segments of neighboring print head modules overlap (Figures 5-6)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Horvath into the device of Choy as modified by Mauck, for the purpose of avoiding printing swath gaps and providing efficient layout of wide array ink jet print head assemblies
Regarding claim 12, Horvath discloses a number of fingers is twice a number of print head segments (Figure 7)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Horvath into the device of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 21, 2021